DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
In claim 1, line 3, substitute “a” with --an-- before “amorphous matrix material.”
Claims 2-8 depend from claim 1, so they are objected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US Pub. 2006/0157741) in view of Yeh et al (US Pub. 2011/0068407; hereinafter “Yeh”).
Jin discloses [Re claim 1] a method comprising: forming a gate dielectric layer 13 (page 2, paragraph 28) over a channel region (a region between source S and drain D; see fig. 1) of a semiconductor 11 (page 2, paragraph 27), wherein the gate dielectric layer 13 comprises nano-crystallite regions 21 (page 2, paragraphs 29 and 30) separated by an amorphous matrix material 22 (page 2, paragraph 29; see fig. 2); performing a first anneal process (a heat treatment at temperature T2; page 3, paragraph 46) to modify a first crystalline structure (a structure with ion species 23 are implanted) of the gate dielectric layer 13 (page 3, paragraphs 43 and 44) to a second crystalline structure (a structure with crystal nuclei 27 precipitated at a maximum value V1; page 3, paragraph 47), wherein after the first anneal process each of the nano-crystallite regions has a crystallite size with a first cross-sectional diameter (the size of each crystal nucleus 27 is, e.g. about several nm; page 3, paragraph 46); and performing a second anneal process (a heat treatment at temperature T3; page 3, paragraph 48) to modify the second crystalline structure of the gate dielectric layer 13 to a third crystalline structure (a structure with crystalline phases 21; page 3, paragraph 49), wherein after the second anneal process each of the nano-crystallite regions has a crystallite size with a second cross-sectional diameter (the size of each crystalline phases 21 is, e.g. about several nm to several-ten nm; page 3, paragraph 49), wherein the second cross-sectional diameter (several-ten nm) is larger than the first cross-sectional diameter (several nm) (see figs. 7 and 8).
Jin fails to disclose explicitly wherein the semiconductor is a semiconductor fin.
However, Yeh discloses wherein forming a gate dielectric layer 32 (page 2, paragraph 18) on fin structures (124, 224) (page 1, paragraph 16) (see fig. 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a fin structure, as taught by Yeh, in order to form finFET structure.
[Re claim 2] Jin fails to disclose explicitly wherein the second cross-sectional diameter is in a range from 0.5 nm to 10 nm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a crystallite with certain size in a gate dielectric layer, in order to enhance reliability of the gate dielectric layer preventing cracks dues to sudden temperature rise (Jin; page 3, paragraph 38).
Jin discloses [Re claim 4] further comprising implanting a first dopant 23 in the gate dielectric layer 13 before the second anneal process (the heat treatment at temperature T3) (page 3, paragraph 43; see fig. 5).
[Re claim 8] Jin fails to disclose explicitly wherein a crystallized area ratio of the third crystalline structure of the gate dielectric layer is in a range from 10 percent by volume to 80 percent by volume.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a gate dielectric layer with a certain percent by volume of a crystallized area, in order to enhance reliability of the gate dielectric layer preventing cracks dues to sudden temperature rise (Jin; page 3, paragraph 38) while obtaining desired dielectric constant of the gate dielectric layer.

Allowable Subject Matter
Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 recites further comprising: depositing a capping layer over the gate dielectric layer after the first anneal process and prior to the second anneal process.  
Claim 5 recites further comprising implanting a second dopant in the gate dielectric layer after the second anneal process, wherein after implanting the second dopant, a first dopant concentration of the nano-crystallite regions is different from a second dopant concentration of the amorphous matrix material.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 6 and 7 depend from claim 5, so they are objected for the same reason.
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 9 recites implanting a dopant in the gate dielectric layer, wherein after implanting the dopant a first dopant concentration of the plurality of nano-crystallite regions is higher than a second dopant concentration of the amorphous matrix layer.
Claim 15 recites the plurality of nano-crystallite regions and the amorphous matrix layer comprise a same material, and wherein a dopant concentration of the plurality of nano-crystallite regions is higher than a dopant concentration of the amorphous matrix layer.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 10-14 and 16-20 variously depend from claim 9 or 15, so they are allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        October 20, 2022